No CV 30
      Case 2:21-cv-05030-JFW-RAO               Document 1 Filed 06/21/21 Page 1 of 8 Page ID #:1

                                                                                          FILED
      1   ARA HUNANYAN, Plaintiff, In Pro Per
          16925 Gault Street
          Van Nuys, CA 91406                                                      Zill JUN 21 PH ;: 46
      3   Phone: 818-602-9707

      4
      5

      6
                                    THE UNITED STATES DISTRICT COURT
      7
                                     CENTRAL DISTRICT OF CALIFORNA
      8



                                                                   l casfAJ 2 1 - 5 O 3 0- J
      9
          A�HUNANYAN;
     10

     11                         Plaintiff,                         � COMPLAINT FOR DAMAGES:
     12                                                            �         1)   VIOLATION OF CIVIL RIGHTS 42
          vs.
                                                                   )              u.s.c. §§1981.1982, 1983, 1985,
     13                                                                         1986, 1986 (Violation and Conspiracy
          Judge MARK JUHAS,                                    )                to Violate Civil Rights, Failure to
     14
                                                           )                    Train Supervise, Violation of Property
                                                           )                    Rights)
                  an Individual and Official Capacities;
     15                                                            �         2) Supplemental State Claims

     16   SUPERIOR COURT OF CALIFORNIA;                            )
                                                                     )
                                                                   )
     17   LISA ROSENTHAL; an Individual                            )
     18
          HOVIK MEGUERIAN; an Individual                           )
     19
                                                                   )
          LUCY MEGUERIAN; an Individual                            )
     20
                                                                   )
          AZAD JINGOZIAN; an Individual                            � JURY TRIAL IS DEMANDED
     21
                                                    )
     22   KEVIN BRAZILE; an Individual and Official )
                                                    )
     23                                             )
          Capacities;                               )
     24                                               )
                          Defendants                    )
     25
                                                          )
                                                          )
     26

     27   DOES 1-20

     28


                                                                         1
     Case 2:21-cv-05030-JFW-RAO Document 1 Filed 06/21/21 Page 2 of 8 Page ID #:2



 1

 2
     PLAINTIFFS ALLEGE AS FOLLOWS:
 3
     This is a complaint for damages based upon Federal and State civil rights violations and
 4   state torts committed by Judge Mark Juhas with his accomplices Defendants that are
 5   named above.
 6                                                 ~.

                                           JURISDICTION

 8
        1. Plaintiff brings this case pursuant to 42 U.S.C. §§ 1983,1985,1988 and California
           state law. Jurisdiction is based upon 28 U.S.C. §§ 1331, 1343. Supplemental
io
           jurisdiction exists over the state claims and Defendants pursuant to 28 U.S.C.§
ii
           1367.
12

13
                                                   VENUE
14
        2. The claims alleged herein arose from events or omissions occurring in the
15         County of Los Angeles. Therefore, venue lies in the Central District of
16         California. 28 U.S.C. 1391(b)(2).
17                                                ~~~.

                                              PARTIES
18
                                             PLAINTIFF
i~      3. Plaintiff ARA HUNANYAN is a resident of the County of Los Angeles, State of
Zo         California. At all times material to this complaint, plaintiff was a private citizen of
21         the State of California, United States of America.

22
                                           DEFENDANTS
23
        4. Plaintiff is informed, believes and thereupon alleges that Defendant MARK
24
           JUHAS ("JUHAS"), was at all times material herein a Judge of Superior Court of
25         Los Angeles and acting under color of law within the course and scope of his
26         employment.

27

28



                                                         2
     Case 2:21-cv-05030-JFW-RAO Document 1 Filed 06/21/21 Page 3 of 8 Page ID #:3




 1
       5. Plaintiff is informed, believes and thereupon alleges that Defendant LISA
 2         ROSENTHAL ("ROSENTHAL"), was at all times material herein an attorney hired
 3         by some other Defendants to conduct the Trial.
 4
       6. Plaintiff is informed, believes and thereupon alleges that Defendant AZAD
 5
           JINGOZYAN ("JINGOZYAN"), was at all times material herein an attorney to
 6
           conduct the Trial in the Family Court.
       7. Plaintiff is informed, believes and thereupon alleges that Defendants LUCY
 8        MEGUERIAN ("LUCY") and HOVIK MEGUERIAN ("HOVIK") was Personal
           Representatives in the family divorce case LASC# LD046786, was at all times
 9
           material herein.
io
       8. Plaintiff is informed, believes and thereupon alleges that Defendant KEVIN
11        BRAZILE ("BRAZILE") and Defendant Superior Court of Los Angeles (the
12        "SUPERIOR COURT") were at all times material herein a policy makers and/or
13        supervisor and acting under color of law within the course and scope of their
           employment and office as a Presiding Judge of Los Angeles County.
14

15
                                                    ~~/.
16                        FACTS COMMON TO ALL CLAIMS FOR RELIEF
17                                         OVERVIEW
is     9. Plaintiff is informed, believes and thereupon alleges that at all times mentioned in
          this Complaint, the individual Defendants were acting under color of law, that is,
19
           under the color of the United States Constitution, statutes, laws, charter,
Zo         ordinances, rules, regulations, customs and usages of the State of California and
21         Los Angeles County.
22      10.Plaintiff is informed, believes and thereupon alleges that the acts and omissions
           of each Defendant set forth in this complaint under the federal claims were done
23
           by each Defendant knowingly, intentionally and maliciously and for the purpose
24
           of harassment, oppression and infliction of injury upon Plaintiffs, and in reckless,
25         wanton and callous disregard of Plaintiffs' safety, security and civil rights; and by
26         reason thereof, Plaintiffs claim exemplary and punitive damages from each
2~         Defendant in a sum to be determined at the time of trial.

28



                                                     3
     Case 2:21-cv-05030-JFW-RAO Document 1 Filed 06/21/21 Page 4 of 8 Page ID #:4




 1
       11.On June 11, 2020 Presiding Judge of Los Angeles County Defendant Brazile
 2        issued a General Order mandating that all trials scheduled from June 11, 2020 to
 3        July 9, 2020 must be continued.
 4
       12.The Triat of the subject case LASC# LD046786 was scheduled for June 18,
           202 .
5
       13.Plaintiff is informed, believes and thereupon alleges that on June 22, 2020
6
          Defendant Juhas, acting under color of law, that is, under the color of the United
           States Constitution, statutes, laws, charter, ordinances, rules, regulations,
 8         customs and usages of the State of California and County of Los Angeles
           disregarded the General Order of the Presiding Judge Defendant Brazile
 9
           disallowing any trial and illegally conducted Trial on the case of Plaintiff.
to
       14. Plaintiff is informed, believes and thereupon alleges that Defendant Juhas knew
ii        or should have known that he had no jurisdiction to conduct a trial in that day and
ZG         knew or should have known that he should make a continuance for the trial day.
13     15. Plaintiff is informed, believes and thereupon alleges that Defendant Juhas
           conducted the Trial under color of law as a judge when he was in fact had no any
14
           jurisdiction to conduct any trial.
15
        16.Plaintiff is informed, believes and thereupon alleges that Defendants JUHAS,
16         ROSENTHAL, JINGOZYAN and LUCY and HOVIK (via their attorneys) knew or
i~         should have known that the case should be continued since Defendant Juhas
is         had no jurisdiction to start a trial but conspired together and conducted a trial.
        17. Plaintiff is informed, believes and thereupon alleges that Defendants BRAZILE
19
           and Defendant Superior Court of California failed to supervise, train and
20         discipline Defendants JUHAS, ROSENTHAL AND JINGOZYAN since Plaintiff
21         informed Defendant KEVIN BRAZILE regarding violation of his General Order.
22      18.42 U.S.C. § 1983 imposes civil liability on a person acting under color of
           state law who deprives another of the rights, privileges, or immunities secured by
23
           the Constitution and laws.
24
        19.Plaintiff is informed, believes and thereupon alleges that at all material times
25         herein, the individual Defendants were acting within the scope of their
26         employment and/or color of law and therefore owed Plaintiff the duty to avoid a
27         violation of her constitutionally guaranteed civil rights.

28



                                                     4
     Case 2:21-cv-05030-JFW-RAO Document 1 Filed 06/21/21 Page 5 of 8 Page ID #:5



 1
                                     CLAIMS FOR RELIEF
 2                                FIRST CLAIM FOR RELIEF
 3             BY PLAINTIFF AGAINST DEFENDANTS JUHAS and BRAZILE
 4
              Violation of Civil Rights 42 U.S.C. ~ 1981, 1982, 1983,1985,1986
       20. Plaintiff incorporates paragraphs 1-19, as though fully set forth herein.
 5
       21.This cause of action arises under United States Code. Title 42. Sections
 6
          1981,1982, 1983,1985, 1986 wherein Plaintiff seeks to redress a deprivation
          under color of law of a right, privilege or immunity secured to him by the First,
 8        Fourth, and Fourteenth Amendments to the United States Constitution.
       22.Plaintiff is informed, believes and thereupon alleges that Defendant Juhas acting
 9
          under color of law violated Plaintiff's rights knowingly that he cannot conduct a
io
          trial when it was ordered to continue all trials.
11     23. Plaintiff is informed, believes and thereupon alleges that Defendant Brazile failed
12        to train, inform and discipline Judge Juhas when he learned via Plaintiff that the
13        violation took place as a result of which Plaintiff suffered the violation of
           mentioned rights.
19
       24. Plaintiff is informed, believes and thereupon alleges that Defendants Rosenthal
15
         (with her clients Defendants Hovik and Lucy) and Jingozyan conspired with
16        Defendant Juhas to commit violaton of civil rights of Plaintiff.
17     25. Plaintiff is informed, believes and thereupon alleges that each of the
18
          DEFENDANTS, acting individually, and in concert with each other, engaged in a
          common plan to wrongfully deprive Plaintiff of his civil rights to: Equal Protection,
19
          Property Rights, be free from deprivation hs civil rights, be free from conspiration
20
          against hs civil rights and due process of law.
21

22
                           SECOND CLAIM FOR RELIEF
23
     BY PLAINTIFF AGAINST ALL DEFENDANTS SUPPLEMENTAL STATE LAW CLAIM
24
                FOR INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
25     26.Plaintiffs incorporate paragraphs 1-25, as though fully set forth herein.
26     27.This cause of action arises under the general laws and Constitution of the State
2~        of California.
       28.Plaintiff has complied with the California Tort Claims Act requirements.
28



                                                     5
     Case 2:21-cv-05030-JFW-RAO Document 1 Filed 06/21/21 Page 6 of 8 Page ID #:6




 1
        29.Plaintiff is informed, believes and thereupon alleges that in committing the
 2         aforesaid acts and omissions specified in Paragraphs 1 through 28, ALL
 3        DEFENDANTS and each of them, acted intentionally, recklessly, and/or in
 4
          conscious disregard with respect to the high probability that their conduct would
          likely result in severe emotional distress, embarrassment, humiliation, extreme
 5
          fear, anxiety, panic attacks, shock, dismay and anguish to Plaintiff, with or
 6
          without accompanying physical symptoms.
       30.Plaintiff is informed, believes and thereupon alleges that each Defendant's acts
 8         and omissions as specified in Paragraphs 1 through 29, were outrageous and
           shocking to the conscience of an ordinary person, and caused in Plaintiff, severe
 9
           emotional distress, embarrassment, humiliation, extreme fear, anxiety, panic
io
           attacks, shock, loss of sleep, dismay and anguish and was a substantial factor in
it        causing damage and injury to Plaintiff as set forth herein.
Zz     31.Plaintiff is informed, believes and thereupon alleges that DEFENDANT BRAZILE
13         and the Superior Court of Los Angeles are liable to Plaintiff for the acts of their
           judges, individual defendants herein, for conduct and/or omissions herein
14
           alleged, pursuant to the doctrine of Respondeat Superior, codified at California
15
           Government Code ~ 815.2.
16

i~                          TH/RD CLAIM FOR RELIEF
18
     BY PLAINTIFF AGAINST ALL DEFENDANTS SUPPLEMENTAL STATE LAW CLAIM
                        FOR VIOLATION OF CIVIL RIGHTS
19
                  (CALIFORNIA CIVIL CODE §§ 51.7, 52(b) and 52.1)
20     32.Plaintiff incorporates paragraphs 1-31, as though fully set forth herein.
21     33.This cause of action arises under the general laws and Constitution of the State
z2        of California. Plaintiff has complied with the California Tort Claims Act
          requirements.
23
       34.Plaintiff is informed, believes and thereupon alleges that ALL DEFENDANTS and
24
           each of them, by doing and/or causing the acts complained of in this entire
25         Complaint, violated Plaintiff's civil rights under the United States and California
26         Constitutions, as well as California Civil Code Sections 52.1, 52(b) and 51.7 by
a~         doing the acts described herein above. Said acts were in violation of Article I,

28
     Case 2:21-cv-05030-JFW-RAO Document 1 Filed 06/21/21 Page 7 of 8 Page ID #:7



 1
              Sections 2, 3, 7 and 13 of the California Constitution, and were done by each
 a            Defendant.
 3      35.Plaintiff is informed, believes and thereupon alleges that DEFENDANTS Brazile
 4
              and Superior Court of California are liable to Plaintiff for the acts of their public
              employees, the individual defendants herein, for conduct and/or omissions herein
 5
              alleged, pursuant to the doctrine of Respondent Superior, codified at California
 6
              Government Code & 815.2
        36. Plaintiff is informed, believes and thereupon alleges that DEFENDANTS,for the
 8            respective acts and violations pleaded herein above, are liable to Plaintiff for
              damages, and penalties and attorneys'fees as provided in California Civil Code
 9
              $~ 52(b), including but not limited to an amount no less than $25,000 to Plaintiff,
io
              per each Defendant. per each violation of right, in addition to all other remedies
11            supported by ar provided for by law. Non-governmental entity defendants are
12            also liable to Plaintiff for exemplary and punitive damages.
13      37. Plaintiff is informed, believes and thereupon alleges that DEFENDANTS,for the
              respective acts and violations pleaded herein above, are liable to Plaintiff for
14
              attorneys' fees as provided in California Civil Code § 52(b)(3).
15
        38. Plaintiff is informed, believes and thereupon alleges that DEFENDANTS,for the
16            respective acts and violations pleaded herein above, are liable to Plaintiff for
i~            damages, penalties and attorneys'fees as provided in California Civil Code
18
              52.1(b). Non-governmental entity defendants are also liable Plaintiff for
              exemplary and punitive damages.
19

20
                                             JURY DEMAND
21   Plaintiff hereby demands trial by jury in this action
22

23
                                         PRAYER FOR RELIEF
24
     WHEREFORE, Plaintiff Ara Hunanyan prays for the following relief from Defendants,
25   and each of them, for each of the above causes of action;
26   1. For compensatory damages, including general and special damages, according to
2~   proof;

28



                                                         7
     Case 2:21-cv-05030-JFW-RAO Document 1 Filed 06/21/21 Page 8 of 8 Page ID #:8




 1
     2. For punitive damages pursuant to 42 U.S.C. X1983 and California Civil Code §§
2    3294 and 52.1(b), and any other applicable laws or statutes, in an amount sufficient to
3    deter and make an example of each non-governmental entity Defendant;
 4
     3. For statutory damages, according to proof,
     4. For prejudgment interest according to proof;
5
     5. For reasonable attorney fees pursuant to 42 U.S.C. $§ 1981, 1982,1983,
6
     1985, 1986, 1988, California Civil Code §§ 52.1, 52(b)(3), California Code of Civil
     Procedure § 1025.1, and any other applicable provisions;
8    6. For costs of suit; and
     7. For such further relief which is just and proper.
9

10

11

12

13   Respectfully submitted,

14

15
      declare under penalty of perjury under the laws of the State of California and United
16   State of America that the foregoing is true and correct.

17

18
        C
        i         -2~      f                       (Signa re)
     (Date)
19                                               ARA HUNANYAN, Plaintiff
20

21

22

23

24

25

26

27

28
